DETAILED ACTION
This is the first Office Action regarding application number 17/294,458, filed on 05/17/2021, which is a 371 of PCT/JP2018/042655, filed on 11/19/2018.
This action is in response to the Applicant’s Response received 10/07/2022.

Election of Restricted Inventions
The Applicant’s election with traverse of Group I (claims 1, 2, 4, 31, and 33) in the reply received on 10/07/2022 is acknowledged.  The traversal is on the ground that the Examiner did not provide “any indication that the contents of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion” (Remarks 3).  This is not found persuasive because the applicant has not explained how the instant disclosure affects any interpretation of any claim.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1, 2, 4, and 15-34 are currently pending.
Claims 3 and 5-14 are cancelled.
Claims 15-34 are new.
Claim 4 is amended.
Claims 15-30, 32, and 34 are withdrawn.
Claims 1, 2, 4, 31, and 33 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 31, and 33 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the quantum dots have a circularity of 0.50 to 0.92”. The examiner has carefully inspected the specification and the method of computing a quantum dot’s circularity, and finds that the applicant’s description of methodology lacks sufficient clarity to inform a skilled artisan in how to determine a circularity value. Specifically, the examiner finds insufficient direction regarding the determination of the “Projected area” and “Peripheral length” variables of the circularity equation. If a skilled artisan possessed “Z-contrast image” with an enlargement magnification of 4000000 times (such as Applicant’s Figure 2), the examiner asserts that skilled artisans would not know exactly where the appropriate boundary of the particle lies. The examiner is particularly concerned that the inherent “blurriness” and image resolution may lead various skilled artisans to calculate different circularity values for the same particles in the same image. The inventor is invited to submit information by declaration regarding this issue of measuring and calculating circularity values.
All depending claims are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a) as being anticipated by SANCHEZ (“Tunable light emission by exciplex state formation between hybrid halide perovskite and core/shell quantum dots: Implications in advanced LEDs and photovoltaics”).
Regarding claim 1, SANCHEZ teaches a light absorption layer, comprising a perovskite compound (MAPbI3−xClx) and quantum dots (PbS/CdS core/shell quantum dots).

    PNG
    media_image1.png
    300
    292
    media_image1.png
    Greyscale

SANCHEZ does not disclose expressly that the quantum dots have a circularity of 0.50 to 0.92.
However, the device taught by the combined prior art reference is substantially, if not entirely, identical to the device recited by the claim. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01).
Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980). The applicant shall provide sufficient evidence and clearly demonstrate that the PbS/CdS core/shell quantum dots have circularity values outside the claimed range.

Regarding claim 2, SANCHEZ teaches the light absorption layer according to claim 1, wherein the quantum dots have a core-shell structure (PbS/CdS core/shell quantum dots).

Regarding claim 4, SANCHEZ teaches the light absorption layer according to claim 2, wherein a core of the quantum dots comprises a compound which has a lower end of a conduction band at a more positive energy level than an energy level of a lower end of a conduction band of the perovskite compound, and/or has an upper end of a valence band at a more negative energy level than an energy level of an upper end of a valence band of the perovskite compound (see how the lower end of the QD conduction band is at a more positive energy level than the lower end of the perovskite conduction band, Fig. 2C).

    PNG
    media_image1.png
    300
    292
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over SANCHEZ (“Tunable light emission by exciplex state formation between hybrid halide perovskite and core/shell quantum dots: Implications in advanced LEDs and photovoltaics”).
Regarding claims 31 and 31, SANCHEZ does not expressly teach an embodiment of a solar cell/photoelectric conversion element having the light absorption layer according to claim 1. However, SANCHEZ clearly states that the light absorption layer would be useful in a solar cell and photoelectric conversion element (the examiner finds that a solar cell and a photoelectric conversion element are practically interchangeable terms). It would have been obvious to skilled artisans to add the material of SANCHEZ to a photoelectric conversion element because the perovskite-QD material provides for a photocurrent enhancement and the perovskite could remove strain limitations.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721